Exhibit 10.10

APROPOS TECHNOLOGY, INC.

FORM OF
INCENTIVE STOCK OPTION

THIS INCENTIVE STOCK OPTION, dated as of                  , 2005, is granted by
APROPOS TECHNOLOGY, INC., an Illinois corporation (“Apropos”), to
                        (the “Employee”) pursuant to, and subject to the terms
and conditions of, the Apropos Technology, Inc. 2000 Omnibus Incentive Plan, as
Amended and Restated (the “Plan”). Terms used but not defined herein shall have
the meanings ascribed to them in the Plan.

1.                 OPTION GRANT

Apropos hereby grants to the Employee an option to purchase a total of
                       Apropos common shares at an option exercise price of
$           per share, being not less than 100% of the fair market value per
common share on the date hereof, and being the closing price per Apropos common
share as reported on Nasdaq for the last trading day preceding the date hereof.

This option is intended to qualify as an “incentive stock option” within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

2.                 VESTING AND EXERCISE

This option shall vest (and to the extent vested may be exercised in whole or in
part, at any time and from time to time, subject to the terms hereof) during the
term of Employee’s continued employment with Apropos to a maximum cumulative
extent of 25% of the total shares covered hereby on and after the first
anniversary of the date hereof (with no shares vesting prior to such date) and
for an additional 1/48 of the total shares covered hereby for each complete
calendar month that elapses after such date; and shall be fully vested and
exercisable on and after the fourth anniversary of the date hereof.

If Employee’s employment terminates as a result of either (i) a Corporate
Transaction (as defined in paragraph 6 hereof) in which this option is not
continued, assumed or substituted for, or (ii) Employee’s permanent total
disability or death, the remaining shares covered by this option shall vest and
become fully exercisable.

3.                 EXERCISE FOLLOWING TERMINATION OF EMPLOYMENT

Notwithstanding anything contained herein to the contrary, this option may not
be exercised (and shall terminate and be of no further force or effect):

(a)    more than three months after termination of employment (including
employment with a Successor as provided in paragraph 6 below) for any reason
other than retirement, permanent total disability or death;

(b)   more than six months after termination of employment by reason of
retirement or permanent total disability;

(c)    more than one year after death or more than six months after death, if
employment was previously terminated and the option was exercisable at the time
of death; or

(d)   more than ten years from the date hereof;

and in each case only to the extent vested and exercisable on the date of
termination of employment.

 


--------------------------------------------------------------------------------


Retirement and permanent total disability shall be determined in accordance with
the established policies of Apropos as determined by the Committee.

4.                 METHOD OF EXERCISE

This option may be exercised only by written notice delivered to the Secretary
of Apropos and accompanied by:

(a)    a check payable to the order of Apropos for the full purchase price of
the shares purchased; and

(b)   such other documents or representations as Apropos may reasonably request
in order to comply with securities, tax or other applicable laws.

At the sole discretion of the Committee, payment of the purchase price may be
made in whole or in part by the delivery of common shares owned by the Employee
for at least six months, valued at fair market value on the date of exercise, or
by execution and delivery of a promissory note containing terms and conditions
established by the Committee.

This option may not be exercised for less than 100 shares, except where the
remaining number of shares represented by the option is less than 100, in which
case the option shall not be exercised for less than all of the shares subject
to the option.

5.                 NON-TRANSFERABILITY; DEATH

This option is not transferable by the Employee otherwise than by will or the
laws of descent and distribution and is exercisable during the Employee’s
lifetime only by the Employee. Following Employee’s death, this option may be
exercised in accordance with its terms by the Employee’s estate or the person to
whom the option passes by will or the laws of descent and distribution, but only
(a) within the period permitted under paragraph 3(c) hereof after the Employee’s
death or (b) ten years from the date hereof, whichever period is shorter. At the
sole discretion of the Committee, this option may be transferred by the Employee
to members of the Employee’s immediate family or trusts or family partnerships
for the benefit of the Employee or family members, subject to terms and
conditions established by the Committee.

6.                 CORPORATE TRANSACTIONS

In the event of either (a) a merger, consolidation, share exchange or similar
transaction involving Apropos, or (b) the sale or transfer of substantially all
of Apropos’ assets ( each a “Corporate Transaction”), this option may be
continued by Apropos or assumed or substituted for by the resulting, surviving
or purchasing entity (“Successor”), at the option of Apropos or the Successor,
as long as in the case of a Successor (i) the Successor continues the employment
of Employee and (ii) the aggregate intrinsic value (difference between per share
value and exercise price) of any option issued by a Successor is not less than
the aggregate intrinsic value of this option on the effective date of the
Corporate Transaction and the vesting provisions, rights to exercise, remaining
option period and other significant provisions remain the same. In each such
case, this option (as continued, assumed or substituted) shall continue to vest
and be exercisable in accordance with its terms. The continuation, assumption or
substitution may occur even though it results in the loss of Incentive Stock
Option status.

In the event that Apropos does not elect to continue this option or the
Successor does not agree to assume or substitute for this option following a
Corporate Transaction, Apropos shall so notify the Employee and (subject to the
condition that the Corporate Transaction is consummated) this option shall
become fully vested and exercisable thirty days prior to the scheduled effective
date of the Corporate

2

 


--------------------------------------------------------------------------------


Transaction and shall terminate on the effective date of the Corporate
Transaction with any exercise to occur immediately prior to the effective time
of the Corporate Transaction.

In the event this option is continued, assumed or substituted for following a
Corporate Transaction and Employee’s employment is terminated by Apropos or the
Successor less than 6 months after the effective date of the Corporate
Transaction, this option (as continued, assumed or substituted) shall become
fully vested and exercisable upon the date of termination of employment.

Except as expressly provided in this option and notwithstanding anything to the
contrary in the Plan, a Change in Control shall not accelerate vesting of this
option or have any other effect on the terms or conditions of this option.

IN WITNESS WHEREOF, Apropos has caused the execution hereof by a duly authorized
officer and Employee has agreed to the terms and conditions of this option, all
as of the date first written above.

 

APROPOS TECHNOLOGY, INC.

Employee

 

 

 

 

 

By:

 

 

 

Title:

 

 

3

 


--------------------------------------------------------------------------------